BUTZNER, Circuit Judge
(dissenting):
This case reaches the wrong result because of two basic errors of law. The first error is the allocation of the burden of proof, which was placed on the black complainants. It should have been placed on the school board in conformity with Keyes v. School District No. 1, Denver, Colorado, 413 U.S. 189, 209, 93 S.Ct. 2686, 2698, 37 L.Ed.2d 548 (1973), which teaches that “in a school system with a history of segregation, the discharge of a disproportionately large number of Negro teachers incident to desegregation ‘thrust[s] upon the School Board the burden of justifying its conduct by clear and convincing evidence.’ ” Therefore, the initial inquiry should be to determine whether the Charles County school system has a history of segregation.
Until 1954 the county board operated a dual system, and not until 1967 were all of the schools desegregated. In the course of integrating the pupils, the racial composition of faculties underwent changes that were investigated by a special committee appointed by the Maryland State Board of Education. The committee filed an extensive report condemning the racial discrimination practiced by the school board in hiring and promoting the schools’ professional and administrative staffs. The State Board of Education approved the committee’s recommendations calling for the extensive recruitment of qualified black personnel and the establishment of fair and clear procedures for promotion that would apply equally to all candidates. When it became apparent that the school board was disregarding these recommendations, black students, parents, and faculty instituted this action. The first factual predicate for shifting the burden of proof mentioned by Keyes is “a history of segregation.” The school board’s former operation of a dual system of schools and the report of the State Board of Education amply demonstrate that this prerequisite has been met.
The second element of the Keyes formula is also satisfied. The record demonstrates that, incident to desegregation of the schools, the board disadvantageous^ treated a disproportionately large number of black personnel, not by discharge, as mentioned in Keyes, but by its hiring and promotion policies. For the purposes of shifting the burden of proof, the difference between discharging black teachers and refusing to hire or promote them is inconsequential. The board’s practices, though more subtle than outright discharge, nevertheless disproportionately diminish the black facul*877ty. The record shows that when the pupils were segregated, 50 percent of the principals were black and 50 percent were white. After desegregation of the schools, the percentage of black principals decreased to 30 percent and that of white principals increased to 70 percent. Before desegregation, black teachers constituted 44.2 percent of the faculties, but by 1973 the ratio had dropped to 27.4 percent.
I therefore conclude that both of Keyes’ factual prerequisites for shifting the burden of proof have been satisfied and that it was error to fail to place on “the School Board the burden of justifying its conduct by clear and convincing evidence.” 413 U.S. at 209, 93 S.Ct. at 2698.
The school board, however, contends that even if the burden shifted, the judgment should be affirmed. But a proper examination of the record refutes its claim. This brings us to the second basic error of law that flaws this case: the fallacious premise that the evidence must reveal purposeful discrimination in order for the complainants to prevail. This is contrary to Wright v. Council of the City of Emporia, 407 U.S. 451, 92 S.Ct. 2196, 33 L.Ed.2d 51 (1972). Wright teaches that in deciding whether a school board has acted lawfully, a court must focus “upon the effect — not the purpose or motivation — of a school board’s action.” 407 U.S. at 462, 92 S.Ct. at 2203. Rather than ascribe good or evil motives to the board, it is sufficient to look to the effect of its conduct on the professional staff.
The record disclosed that despite the admonition of the State Board of Education to recruit qualified black personnel extensively, the school board has curtailed recruitment. In 1967 — 1968 there were 14 recruiting visits by blacks to various colleges. In 1968 — 1969 there were none, but during the same term there were 76 recruiting visits by whites. Recruiting by blacks picked up temporarily after the State Board of Education criticized the county board, but in 1973— 1974 the number of visits dropped to two. The lack of the board’s recruitment efforts has a significant effect— the board hires four white teachers for every black. This disparity cannot be attributed to unequal qualifications. From 1967 to 1973 the board hired 47 white teachers and only 4 black teachers with no degree and low state certification. In 1971 the supervisor of personnel services directed his assistant to select for interviews from among the black applicants only those with a superior or above average rating. No similar limitation for white applicants was disclosed. It is quite clear, therefore, that the disparity in the board’s hiring of blacks and whites cannot be attributed to rational quality control. Moreover, the absence of fair and clear procedures for promotion that apply equally to all candidates has resulted, during the years following integration of the pupils, in doubling the number of white principals while the number of black principals remained static.
The school board also places emphasis on the demographic changes in Charles County, intimating that an increase in the number of white pupils justifies the proportionate shift to white teachers. This argument flies in the face of Chambers v. Hendersonville City Board of Education, 364 F.2d 189, 192 (4th Cir. 1966), where we held “reduction in the number of Negro pupils [does] not justify a corresponding reduction in the number of Negro teachers.” Furthermore, this court has never subscribed to the theory that the racial composition of faculties should mirror the racial composition of student bodies. Indeed, if this new theory were to be applied conversely where black pupils outnumber white, some of the largest cities in this circuit would have to radically change the racial composition of their administrative and teaching staffs, an obligation that this court has never heretofore seriously considered.
The school board also contends that the decrease in proportion of black teachers is due to lack of enough black *878applicants in the county to staff the schools and to inadequate housing in the county. Yet the board does not look only to the availability of white teachers living in the county, and for years both black and white teachers have been recruited from colleges all over the country. Consequently, the number of black applicants who live in the county is irrelevant. Further, white employees recruited from outside the county have to find housing, so the lack of housing is also irrelevant.
In sum, the board has utterly failed to justify its conduct by clear and convincing evidence as required by Keyes v. School District No. 1, Denver, Colorado, 413 U.S. 189, 209, 93 S.Ct. 2686, 37 L.Ed.2d 548 (1973). I would, therefore, reverse the district court’s judgment on this aspect of the ease and remand for the entry of class relief that would assure the termination of the board’s discriminatory hiring and promotion policies. The board should be required to establish definitive objective standards for employment and promotion and to apply them alike to all personnel “in a manner compatible with the requirements of the Due Process and Equal Protection Clauses of the Constitution.” Chambers v. Hendersonville City Board of Education, 364 F.2d 189, 193 (4th Cir. 1966); see also Walston v. County School Board of Nansemond County, Virginia, 492 F.2d 919 (4th Cir. 1974); North Carolina Teachers Association v. Asheboro City Board of Education, 393 F.2d 736 (4th Cir. 1968); Wall v. Stanly County Board of Education, 378 F.2d 275 (4th Cir. 1967).
The district court denied 13 claims pressed by individuals who charged they were prejudiced by the board’s discriminatory employment policies. It also declined to allow the case to proceed as a class action embracing all black applicants who had been denied teaching positions or promotions.
The basic errors of law that invalidate the denial of injunctive relief also permeate the dismissal of the individual claims. The court erroneously placed the burden of proving racial prejudice or discriminatory purpose on the individual claimants. For example, a black principal, William L. Griffis, who had served for 16 years in a black school was demoted over the protest of all the teachers in his school one year after the pupils were integrated. The district court accepted the board’s conclusory statements that he was a weak administrator and that his supervisors had not recommended him. It made no finding of the underlying facts about his alleged lack of ability, and it ruled that Griffis had failed to prove that the board’s decisions were “made on the basis of race, or because of any racial prejudice.” However, as I have previously mentioned, the principles of law dictated by Keyes v. School District No. 1, Denver, Colorado, 413 U.S. 189, 209, 93 S.Ct. 2686, 37 L.Ed.2d 548 (1973), and Wright v. Council of the City of Emporia, 407 U.S. 451, 92 S.Ct. 2196, 33 L.Ed.2d 51 (1972), require the school board to assume the burden of proof and the court to evaluate the evidence by ascertaining the effect of the school board’s actions, not its motivation.
The class action aspect of the case is not essentially different from other employment cases involving racial discrimination for which there is ample precedent for class relief. E. g., Griggs v. Duke Power Co., 401 U.S. 424, 91 S.Ct. 849, 28 L.Ed.2d 158 (1971); Walston v. County School Board of Nansemond County, Virginia, 492 F.2d 919 (4th Cir. 1974); Rock v. Norfolk and Western Railway Co., 473 F.2d 1344 (4th Cir. 1973); North Carolina Teachers Association v. Asheboro City Board of Education, 393 F.2d 736 (4th Cir. 1968). Accordingly, I would vacate those portions of the judgment that dismiss the class action and the claims of individual complainants and remand the case for reconsideration in light of Keyes and Wright.